USDC IN/ND case 3:20-cv-00185-DRL-MGG document 21 filed 07/20/21 page 1 of 5




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LEONARD VARCADIPANE,

              Plaintiff,

                     v.                         CAUSE NO. 3:20-CV-185-DRL-MGG

 BUCKMAN, et al.,

              Defendants.

                                OPINION AND ORDER

      Leonard Varcadipane, a prisoner without a lawyer, is proceeding in this case on

two Eighth Amendment claims against Sergeant Buckman and Sergeant Cannaberry “for

using excessive force against him on April 21, 2019,” and “for denying him medical

treatment for two days after they used excessive force against him on April 21, 2019[.]”

ECF 9 at 3. On February 2, 2021, the defendants filed a summary judgment motion

arguing Mr. Varcadipane did not exhaust his administrative remedies before filing suit.

ECF 17. With the motion, the defendants provided Mr. Varcadipane the notice required

by N.D. Ind. L.R. 56-1(f). ECF 19. Attached to the notice was a copy of Federal Rule of

Civil Procedure 56 and Northern District of Indiana Local Rule 56-1.

      Pursuant to Local Rule 56-1(b)(1), “[a] party opposing [a summary judgment]

motion must, within 28 days after the movant serves the motion, file and serve (A) a

response brief; and (B) any materials that the party contends raise a genuine dispute.”
USDC IN/ND case 3:20-cv-00185-DRL-MGG document 21 filed 07/20/21 page 2 of 5


This deadline passed over four months ago, but Mr. Varcadipane has not responded.

Therefore the court will now rule on the motion.

       Summary judgment must be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Federal Rule of

Civil Procedure 56(a). A genuine issue of material fact exists when “the evidence is such

that a reasonable [factfinder] could [find] for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine issue of material fact

exists, the court must construe all facts in the light most favorable to the non-moving

party and draw all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278,

282 (7th Cir. 2003). However, a party opposing a properly supported summary judgment

motion may not rely merely on allegations or denials in its own pleading, but rather must

“marshal and present the court with the evidence she contends will prove her case.”

Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). “[I]nferences relying

on mere speculation or conjecture will not suffice.” Trade Fin. Partners, LLC v. AAR Corp.,

573 F.3d 401, 407 (7th Cir. 2009). Summary judgment “is the put up or shut up moment

in a lawsuit . . ..” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

       “If a party . . . fails to properly address another party’s assertion of fact as required

by Rule 56(c), the court may . . . consider the fact undisputed for purposes of the motion

. . ..” Fed. R. Civ. P. 56(e). Because Mr. Varcadipane has not responded to the defendants’

summary judgment motion, he has not properly addressed their assertions of fact and

the court accepts these facts as undisputed:




                                                2
USDC IN/ND case 3:20-cv-00185-DRL-MGG document 21 filed 07/20/21 page 3 of 5


             1. Plaintiff, Leonard Varcadipane, IDOC number 974411, was incarcerated
      by IDOC at Indiana State Prison for the relevant period. (Ex. A, ¶ 8.)
             2. An offender grievance program is in place at Indiana State Prison. (Ex. A,
      ¶ 5.) The grievance program is intended to promote prompt and effective
      resolution of a broad range of issues or complaints offenders may have. (Ex. A,
      ¶ 6.)
             3. The grievance procedure which was in place during the relevant
      time frame is the Offender Grievance Process, Policy and Administrative
      Procedure 00-02-301, effective October 1, 2017 (“Grievance Process”). (Ex.
      A, ¶¶ 9-10; Ex. B, pg. 1.)
             4. The Grievance Process is made available to Plaintiff at Indiana
      State Prison’s law library. (Ex. A ¶ 22.)
             5. The Grievance Process begins with the informal resolution
      process. (Ex. A ¶ 11, Ex. B, pg. 8-9.) The offender is encouraged to resolve
      his complaint informally by contacting an appropriate staff member prior
      to submitting a formal grievance. Id.
             6. Upon completing the informal stage, the offender is next required
      to progress through the formal levels. The formal grievance process consists
      of three steps, in the following order:
             a) A formal attempt to solve a problem or concern following
             unsuccessful attempts at informal resolution;
             b) A written appeal to the Warden/designee; and
             c) A written appeal to the Department Grievance Manager. (Ex. A
             ¶ 12; Ex. B, pp. 9-13.)
             7. The successful exhaustion of the grievance process requires an
      offender to timely complete each step or level of the Offender Grievance
      Process. (Ex. A, ¶ 13.) An offender must use the proper grievance form
      within the timeframe outlined in the Offender Grievance Process. Id.
             8. An attempt at informal resolution followed by the submission of a
      formal offender grievance, an appeal of that formal grievance to the
      Warden/designee, and a written appeal to the Department Grievance
      Manager are each necessary steps that must be completed before the
      grievance process is exhausted. (Ex. A, ¶ 14.)
             9. Grievable issues include, but are not limited to, staff treatment,
      actions of individual staff, medical care, and any other concerns relating to
      conditions of care or supervision within the IDOC. (Ex. A, ¶ 19.)
             10. The Grievance Process provides that an “an offender wanting to
      submit a grievance on an issue that he/she has been unable to resolve
      informally must complete State Form 45471, “Offender Grievance,” no later
      than ten (10) business days from the date of the incident giving rise to the
      complaint”. (Ex. A, ¶ 29; Ex. B at 9.)
             11. IDOC records indicate that Plaintiff attempted to submit one
      formal grievance regarding the alleged excessive force claim and denial of


                                           3
USDC IN/ND case 3:20-cv-00185-DRL-MGG document 21 filed 07/20/21 page 4 of 5


       medical care claim on May 12, 2019, which was received by Indiana State
       Prison’s Grievance Office on March 17, 2020. (Ex. A, ¶ 26; Ex. C at 2-5.)
               12. It is very unlikely that an attempted formal grievance would take
       ten (10) months to arrive at the Grievance Office. Thus, it is reasonable to
       assume that Plaintiff backdated his formal grievance upon submission
       sometime in mid-March 2020. (Ex. A, ¶ 27.)
               13. Even assuming that the purported submission date of May 12,
       2019 is correct, the attempted formal grievance was still submitted in excess
       of the ten (10) business day limit following the incident. (Ex. A, ¶ 28; Ex. B
       at 9.)
               14. If an incident occurred on Sunday, April 21, 2019, then the latest
       possible date in which Plaintiff ostensibly could have submitted a formal
       grievance in association with the conduct was Friday, May 3, 2019. (Ex. A,
       ¶ 30; Ex. B at 9.)
               15. Being purportedly submitted only on Sunday, May 12, 2019, the
       attempted formal grievance was submitted in excess of the requisite ten
       (10)-day period. (Ex. A, ¶ 31.)
               16. IDOC has no record of any further formal grievances being
       submitted to the Grievance Office in relation to these claims. (Ex. A, ¶ 32.)
               17. IDOC has no record of any grievance appeals being submitted to
       the Grievance Office in relation to these claims. (Ex. A, ¶ 33.)
               18. Plaintiff’s Grievance History does not contain any accepted or
       logged grievances in association with the claims he brings in this lawsuit.
       (Ex. A, ¶ 34; Ex. C at 1.)

ECF 18 at 2-5 (citations in original).

       Prisoners are prohibited from bringing an action in federal court “until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[A] suit

filed by a prisoner before administrative remedies have been exhausted must be

dismissed; the district court lacks discretion to resolve the claim on the merits, even if the

prisoner exhausts intra-prison remedies before judgment.” Perez v. Wisconsin Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999) (emphasis added). Nevertheless, “[f]ailure to

exhaust is an affirmative defense that a defendant has the burden of proving.” King v.

McCarty, 781 F.3d 889, 893 (7th Cir. 2015). The law takes a “strict compliance approach to




                                              4
USDC IN/ND case 3:20-cv-00185-DRL-MGG document 21 filed 07/20/21 page 5 of 5


exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Thus, “[t]o exhaust

remedies, a prisoner must file complaints and appeals in the place, and at the time, the

prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002).

         Here, the undisputed facts show Mr. Varcadipane did not timely file any formal

grievances about the issues in this case, and the only grievance he filed was rejected as

untimely. ECF 18-3 at 2. Moreover, there is no evidence the administrative process was

made unavailable to him. As a result, Mr. Varcadipane did not exhaust the available

administrative remedies before he filed this lawsuit. Summary judgment must be

granted.

         For these reasons, the court:

         (1) GRANTS the summary judgment motion (ECF 17);

         (2) DISMISSES this case WITHOUT PREJUDICE; and

         (3) DIRECTS the clerk to enter judgment in favor of the defendants and against

Mr. Varcadipane.

         SO ORDERED.

         July 20, 2021                          s/ Damon R. Leichty
                                                Judge, United States District Court




                                            5
